                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                        )
      Plaintiff,                                  )
                                                  )
        vs.                                       )              1:21-cr-00028-JMS-TAB
                                                  )
 SHEPHERD HOEHN (01),                             )
      Defendant.                                  )

                              ENTRY FOR FEBRUARY 12, 2021

       On this date, Defendant Shepherd Hoehn (01) appeared by video teleconference and by

counsel, Sam Ansell, for an initial appearance on the Information and change of plea hearing. The

Government appeared by counsel, Brad Shepard and Katherine DeVar with Investigative Agent

Chelsea Wesley. Kristine Talley appeared on behalf of the United States Probation Office. The

hearing was recorded by Court Reporter, Jean Knepley.           Parties appeared for hearing on

Defendant's initial appearance on Information and Petition to Enter a Plea of Guilty and Plea

Agreement [27] via video conferencing.

       The Court found that the Defendant consents to appear by video conference, that the initial

appearance on the Information and the change of plea cannot be further delayed without serious

harm to the interests of justice for the specific reasons stated on the record. The Government also

consented to the video conference hearing. All parties confirmed that no witnesses would be called.

Spectators were present by telephone.

       Charges, rights, and penalties were read and explained. The Defendant signed a waiver of

indictment in open Court. The Defendant waived formal arraignment. The Court proceeded to the

change of plea hearing.
       After placing the Defendant under oath, the Court inquired of the Defendant whether the

Defendant understood the rights that the Defendant would relinquish if the Court accepted the

Defendant’s plea of guilty to Counts 1 and 2 of the Information and the Defendant responded

affirmatively. Evidence of a factual basis for the plea was accepted of record. The Court also

conducted additional inquiry of the Defendant, and as a result of the information and testimony

provided at the hearing the Court was satisfied that:


       •        the Defendant was fully competent and able to enter an informed plea,
       •        the Defendant’s plea was being made knowingly and voluntarily,

       •        the plea was supported by an independent basis in fact containing each of
                the essential elements of the offense charged.


       The Court accepted the Plea Agreement [27] pursuant to the Federal Rules of Criminal

Procedure 11(c)(1)(B). The Court adjudged the Defendant guilty.

       The Court addressed the pending Government's Motion for Pretrial Detention. Defendant

consented to detention and the Government's motion for pretrial detention [8] is granted.

       The government noted that it is not proceeding with the charge contained in Count 2 of the

complaint. The government made an oral motion to dismiss Count 2 of the Complaint which the

court granted. The Court hereby sua sponte rescinds that order as unnecessary. The Information

serves as the operative charging document and completely replaces the Complaint. The Court does

note that the government is not proceeding fugitive in possession of a firearm charge.

       Sentencing will be set by separate order.

       The defendant is remanded to the custody of the U.S. Marshal.

       The proceedings were adjourned.



           Date: 2/12/2021
Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
sam.ansell@fd.org

Katherine Gray DeVar
U.S. DEPARTMENT OF JUSTICE
katherine.devar@usdoj.gov

Bradley Paul Shepard
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brad.shepard@usdoj.gov
